DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wentworth et al (US 2018/0372978 A1).  Wentworth teaches an optical fiber fusion splicing tray (800, Figs. 55-65), comprising:
an optical fiber splicing tray body (802);
a marker (904) having indicia, coding or color (P0237), detachably connected to the optical fiber splicing tray body (802) (P0237), wherein the marker (904) is arranged at a position 
wherein the optical fiber splicing tray body (802) comprises an outer frame (804) on a surface of the optical fiber splicing tray body (802), the outer frame (804) comprises a lug protrusion (part of 828, 830; P0237) arranged on the outer frame (804), and the marker (904) is capable of fitting with the protrusion (part of 828, 830), wherein the marker (904) is configured to be removably plugged in the protrusion (part of 828, 830) (P0237);
wherein the marker (904) is removably plugged at a side edge (see Fig. 63) of the optical fiber splicing tray (800); and
wherein a buckle hole (the sides of the protrusions that accept the sides of the marker) at the side edges of the tray (800) (see Fig. 63) and is provided in the protrusion (part of 828, 830) of the optical fiber splicing tray body (802), and a side of the marker (each marker has two short sides, see Fig. 63) is provided with a buckle (the buckle that extends from the main surface of the marker towards the buckle holes of the protrusion) matched and buckled into the buckle hole (see Fig. 63, each marker has two extensions in the plane extending into the page that fit into the sides of the protrusions that house the marker).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wentworth as applied to claim 1 above, and further in view of Ellison et al (US 9,470,868 B2).
Wentworth teaches the optical fiber splicing tray previously discussed.
Wentworth does not teach expressly the marker being provided with an RFID tag.
Ellison teaches an optical fiber splicing tray (404, Fig. 6) comprising a marker (604) that can be a code or RFID tag (C9 L40-45).
Wentworth and Ellison are analogous art because they are from the same field of endeavor, optical fiber splicing trays.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the marker of Wentworth to include an RFID tag as a part of the marker as taught by Ellison.
The motivation for doing so would have been to be able to provide for managing connectivity information (Ellison, C9 L45-55).
Allowable Subject Matter
Claims 4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious the splice tray with the body and marker claimed, in combination with:
wherein the optical fiber splicing tray body comprises a fixed end configured for installation of the optical fiber splicing tray and a non-fixed end opposite to the fixed end, the marker is removably plugged at each of two corners of the optical fiber splicing tray body at the non-fixed end, or
the claimed outer frame, protrusion, buckle hole and wherein the buckle of the marker comprises an enlarged head having a tightening section, the tightening section is provided with an axial open groove,
in combination with the rest of the claimed limitations.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references all teach markers for identifying splice trays:
US 2011/0013875	US 2013/0205579	US 9071890		US 9128262
US 9690065		US 9971105		US 10830976

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883